Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 9/29/2020.
2.	Claims 1-20 are pending in the application. Claims 1 and 12 are independent claims.
3.	The rejection of claims 1-4, 6, 7, 9, 10, 12-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Eleftherious in view of Bi have been withdrawn pursuant to applicant’s amendments. Also, the rejection of claims 5, 11, and 20 rejected under Eleheriou in view of Bi and further in view of Qian have been withdrawn pursuant to applicant’s amendments. 




Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/10/21 was filed after the mailing date of the application on 7272018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.







Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winebrand et al., PGPub. 2017/0270357 filed (3/15/2016) in view of Yeh, PGPub. 2006/0109262 filed (11/19/2004).
In reference to independent claim 1, Winebrand teaches:
	detecting at least one gesture performed by a user to complete an incomplete an incomplete text provided by the user (Winebrand, para. [0025-0027, 0029-0032]) detecting handwritten letters (i.e. gesture) input to the device using a pen or finger. The characters are detected and utilized to complete an incomplete text provided by the user. Figure 3a illustrates an input character utilized as an input gesture that is determined using the coordinates established.
	determining a length of the at least one gesture (Winebrand, para. [0025, 0027-0031]) the reference utilizes a coordinate system to track the pen input as it moves to different positions within the interface. Figure 3 shows a result of a recognized letter based upon a length of a pen gesture across the coordinates.

The reference to Yeh (para. [0017]) teaches a handwriting-input option is selected so as to write and input characters. A pen device is utilized with a desktop computer, notebook computer, or the like and includes a sensor within the pen. More specifically, the sensor within the device detects length of a stroke of a character. Detecting lengths as they related to specific character strokes were well known at the time.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Winebrand which teaches character input and handwriting input using a pen device with the reference to Yeh which specifically teaches a sensor within the pen device that detects lengths of strokes as character data is input since this would have provided an added benefit of avoiding any ambiguity in character input using the pen device.
	determining at least one remaining text to complete the incomplete text based on the length of the at least one gesture and the incomplete text (Winebrand, para. [0025]) As the user provides strokes with the active pen and the characters are identified, the system determines predictive text or auto-completion. 
	forming at least one complete text by adding the at least one remaining text to an end of the incomplete text (Winebrand, para. [0023-0025 and figure 3A]) a complete text is displayed at the end of the incomplete text.  Optionally, at least one of the suggested words is positioned along a same line as the handwriiten ink. 
	displaying the at least one complete text (Winebrand, para. [0024] and figure 3b) Once selected, word is displayed in the personal font defined for a particular user or for a particular active pen providing the input. 


In reference to dependent claim 2, Winebrand teaches:
	determining at least one of a type of the at least one gesture (Winebrand, para. [0025-0027 and 0032]) the reference discloses character type input using pen based methods whereby tracking handwritten letter input includes identifying specific letters.
	scanning the incomplete text entered by the user to detect at least one of a number of characters entered by the user in the incomplete text or a limiter character entered by the user in at least one portion of the incomplete text (Winebrand, para. [0027-0032] utilize pen input and scanning said input. Further, tracking handwritten letter input with a human interface device; inking the handwritten letter input, identifying the letters.
	determining the at least one remaining text based on the length of the at least one gesture and the at least one of the type of the at least one gesture and the at least one of the number of characters entered by the user in the incomplete text or the limiter character entered by the user in the at least one portion of the incomplete text (Winebrand, para. [0023-0028, 0032, and figure 3]) reference utilizes a coordinate system to track the pen input as it moves to different positions within the interface. Figure 3 shows a result of a recognized letter based upon a length of a pen gesture across the coordinates. Determining at least one remaining text to complete the incomplete text based on the length of the at least one gesture and the incomplete text. As the user provides strokes with the active pen and the characters are identified, the system determines predictive text or auto-completion. The system utilizes a grid based coordinate system to track the movement of the pen and determine whether a full distance is completed to recognize a character. Forming at least one complete text by adding the at least one remaining text to an end of the incomplete text. A complete text is displayed at the end of the incomplete text.  Optionally, at least one of the suggested words is positioned along a same line as the handwriiten ink. 

In reference to dependent claim 3, Winebrand teaches:
	Wherein the length of the at least one gesture is mapped to a number of characters to be determined in the at least one remaining text (Winebrand, para. [0032]) tracking handwritten letter input with a human interface device, inking the handwritten letter input, identifying the letters, and displaying at least one suggested word in-line with the inking, wherein the at least one suggested word is based on the letters identified.
In reference to dependent claim 4, Winebrand teaches:
	wherein the type of the at least one gesture is used to identify a type of the at least one remaining text that needs to be determined (Winebrand, para. [0032]) tracking handwritten letter input with a human interface device, inking the handwritten letter input, identifying the letters, and displaying at least one suggested word in-line with the inking, wherein the at least one suggested word is based on the letters identified.
	wherein the type of the at least one remaining text includes one of a tense form of the at least one remaining text or a verb form of the at least one remaining text (Winebrand, para. [0028 and 0032]) tracking handwritten letter input with a human interface device, inking the handwritten letter input, identifying the letters, and displaying at least one suggested word in-line with the inking, wherein the at least one suggested word is based on the letters identified.
In reference to dependent claim 6, Winebrand teaches:
	Wherein the limiter character entered by the user in at least one of the incomplete text indicates a sequence of one or more characters used to specify a boundary between portions in the at least one remaining text to be determined. This limitations recites ‘the limiter character’ which refers back to dependent claim 2 and the alternative language ‘scanning the incomplete text entered by the user to detect at least one of a number of characters entered by the user in the incomplete text or a limiter character entered’. In reference to dependent claim 2, the examiner utilized the reference to 
In reference to dependent claim 7, Winebrand teaches:
	As presently claimed, the complete text is displayed in figure 3B having the characters grouped together (Winebrand, para. [0028 and 0032]) tracking handwritten letter input with a human interface device, inking the handwritten letter input, identifying the letters, and displaying at least one suggested word in-line with the inking, wherein the at least one suggested word is based on the letters identified and displayed with at least one group of completed words having the same number of characters (i.e. what, when).
In reference to dependent claim 8, Winebrand teaches:
	Wherein the incomplete text is provided without the user touching a display of the electronic device (Winebrand, para. [0019]) As the user provides the strokes, the application recognizes the strokes, converts them to text codes and suggests words to complete the handwritten ink.
	Wherein the at least one gesture is provided without the user touching the display of the electronic device (Winebrand, para. [0023]) A user may utilize a pen device for providing the strokes as they relate to the character input.
In reference to dependent claim 9, Winebrand teaches:
	detecting at least one other gesture performed to mark a text from the at least one complete
	detecting a type of the at least one other gesture (Winebrand, para. [0023-0025 and figure 3A]) A means of receiving a gesture to one of the three completed suggested displayed wherein the gesture is used to select one text outcome from the group.
	Determining at least one alternative text corresponding to the marked text based on the type of the at least one other gesture; and displaying the at least one alternative text (Winebrand, para. [0023-
In reference to dependent claim 10, Winebrand teaches:
	Replacing the marked text with the at least one alternative text (Winebrand, para. [0023]) a button on the pen may toggle between the suggested texts and allow for different completed text suggestions to be selected and displayed.
In reference to dependent claims 12-15, the claims recite a system for carrying out similar limitations to those found in the method claims 1-4, respectively. Therefore, the claims are rejected under similar rationale.
In reference to dependent claims 16-19, the claims recite a system for carrying out similar limitations to those found in the method claims of 7-10, respectively. Therefore, the claims are rejected under similar rationale.




Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

8.	Claims 5, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winebrand et al., PGPub. 2017/0270357 filed (3/15/2016) in view of Yeh, USPGPub. 2006/0109262 filed (11/19/2004) and further in view of Qian et al., PGPub. 2016/0019201 filed 7/18/2014.
In reference to dependent claim 5, Winebrand teaches:
	Wherein the number of characters entered by the user in the incomplete text is used to identify a number of characters in the at least one remaining text (Winebrand, para. [[0019]) As the user provides the strokes, the application recognizes the strokes, converts them to text codes and suggests words to complete the handwritten ink. The references to Winebrand  and Yeh fail to explicitly teach the number of characters entered by the user in the incomplete text is used to identify a number of characters in the at least one remaining text. However, the reference to Qian discloses receiving a single character and proposing a predetermined number of next characters from an identified list. See paragraph 0079. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references to Winebrand and Yeh which teach specific text based character input methods and text based suggestions with the reference to Qian which teaches specific predetermined numbers of characters being suggested based on a single character since it would have provided an added benefit of more precise and relevant suggestions by tracking a number of each character of text.
In reference to dependent claim 11, Winebrand teaches:
	Wherein the at least one alternate text is one of a synonym of the marked text, an antonym of the marked text, or a homonym of the marked text (Winebrand, para. [0023-0025]) the user is provided with different alternative text suggestions and may select either of the three displayed as alternative text to complete the text. The references to Winebrand and Yeh fail to explicitly state providing 
In reference to dependent claim 20, the claim recites similar language to that of dependent claim 11. Therefore, the claim is rejected under similar rationale. 



Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims to include a feature ‘determining a length of the at least one gesture’ which changed the scope of the invention. In response to the changes, the examiner withdrew the prior art rejection and performed a new search of the prior art. 






Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178